Citation Nr: 1758964	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder. 

2.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the appeal is with the RO in Roanoke, Virginia. 

This appeal was previously remanded by the Board in February 2016 and May 2017 for further development and to schedule the Veteran for a Board hearing.  The Veteran was scheduled for a Travel Board hearing at the RO in October 2017.  However, in a September 2017 correspondence, the Veteran withdrew his request for a hearing.  After further development, the issues on appeal are now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's left knee disability was characterized by pain and some limitation of motion; limitation of flexion to 15 degrees, limitation of extension to 20 degrees, a combination of limitation of flexion and limitation of extension, favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees, and instability that is "mild" in nature has not been shown.

2.  The Veteran's cardiac disability was not shown in service or for many years thereafter, and the evidence does not establish a relationship between his cardiac disability and active duty.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a left knee disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  The criteria for entitlement to service connection for a cardiac disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to an increased rating for his left knee disability which causes significant limitations with his daily activities.   

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Regarding knee claims, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257 or 5258/5259.  See VAOPGCPREC 23-97.  For example, when a knee disorder was already rated under DC 5257 (addressing lateral instability), the a separate rating may be warranted if the Veteran's knee also shows limitation of motion which at least meets the criteria for a zero-percent rating under DC 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more).

Moreover, a separate rating could also be warranted under 38 C.F.R. § 4.59, based on X-ray findings of arthritis with painful motion.  See VAOPGCPREC 9-98; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's left knee disability has been assigned a 20 percent rating for limitation of motion/arthritis under 38 C.F.R. § 4.71a, DC 5260.  In order to warrant an increased rating based solely on limitation of motion or traumatic arthritis, the evidence must show:
* Limitation of flexion to 15 degrees (30 percent under DC 5260); 
* Limitation of extension to 20 degrees (30 percent under DC 5261); 
* Limitation of flexion to 30 degrees and limitation of extension to 15 degrees (two separate 20 percent ratings under DCs 5260 and 5261, respectively); or,
* Favorable ankylosis of the knee at full extension or in slight flexion between 0 and 10 degrees (30 percent under DC 5256).
See 38 C.F.R. § 4.71a.

In this case, a rating in excess of 20 percent for the period on appeal is not warranted.  Specifically, in an April 2008 VA examination, the Veteran reported chronic left knee pain that limits his activities of daily living.  The Veteran's left knee range of motion was flexion to 90 degrees and extension to 0 degrees with no evidence of pain on motion.  There was no ankylosis or loss of function following repetitive testing.  

Similarly, the Veteran's private treatment records do not report any additional limitation of motion that would warrant a higher rating.  Of note, the Veteran's July 2009 VA treatment records indicate that he had full range of motion in his knee.  Therefore, based on the evidence of record, the Board determines that a rating in excess of 20 percent for traumatic arthritis or limitation of motion is not warranted.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's left knee due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to flare-ups, fatigue, pain, and weakness.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Moreover, the April 2008 VA examiner did not find any evidence of additional loss of motion or functioning after repetitive testing or weight bearing.  

Next, the Board considers whether a separate compensable rating is warranted for the Veteran's left knee disability based on instability or cartilage symptoms.  In order to warrant a compensable rating based on knee instability or cartilage symptoms, the evidence must show:
* Dislocation of the semilunar cartilage with frequent episodes of "locking," pain and effusion in the joint (20 percent under DC 5258); 
* Recurrent subluxation or lateral instability (under DC 5257; 10 percent for "slight" symptoms); or,
* Symptomatic symptoms due to the removal of the semilunar cartilage (10 percent under 5258).  
See 38 C.F.R. § 4.71a.

Based on the evidence, the Board determines that a separate compensable rating is not warranted based on instability or cartilage symptoms.  Specifically, during a VA examination in April 2008, the Veteran reported chronic knee pain with weakness, stiffness, swelling, instability, locking, and dislocation.  Nevertheless, on examination the examiner determined that while the Veteran had the aforementioned complaints, his knee ligaments and cartilage were essentially normal with no evidence of joint instability or injury to the cartilage.  Specifically, he observed that the ligaments and meniscus were "within normal limits."  

Further, there is no evidence of instability symptoms and injury to the cartilage in the private and VA treatment records.  As such, the Board concludes that a separate compensable rating based on instability or cartilage injury for the left knee is not warranted.  
Consideration has been given to the Veteran's personal assertion that his left knee disability is worse than the rating he currently receives.  Specifically, he reported that he has pain and instability which causes impairment with his activities of daily living.  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms such as pain and the sensation of instability, because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his knee disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

As a final matter, the Board notes that the Veteran's was offered to undergo a VA examination on this disability, but he declined to be examined at the prescribed location.  While he was offered the opportunity to request a new location and date, he apparently did not respond to this correspondence.  When a claimant does not report for an examination in conjunction with a claim for an increased rating of a service connected disability, the claim shall be denied unless good cause is established as to why the claimant failed to appear.  38 C.F.R. § 3.655(a) (2017).  Here, neither the Veteran nor his representative submitted any explanation or reason for not responding to VA's request for an examination - even after they were notified by the RO that the claim was being denied upon such grounds.  Accordingly, an increased rating would also not be warranted on this basis.  38 C.F.R. § 3.655 (2017).

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, to include his stated symptoms with respect to his daily life, pain and instability, and concludes that his symptoms are able to be adequately addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his left knee disability, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, while the Veteran asserted that he lost his job as a result of his left knee disorder, he does not specifically allege, and the record does not suggest that his service-connected disabilities render him unemployable.  As such, Rice is inapplicable in this case.  Additionally, in any event and as previously discussed, the Veteran's TDIU claim must be denied as he failed to attend his VA examination without good cause.  38 C.F.R. § 3.655 (2017).

Service Connection

The Veteran asserts that his cardiac disability is related to active service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders, such as cardiovascular disease.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Moreover, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's cardiac disorder.

The Veteran's service treatment records do not reflect complaints of, treatment for or diagnosis of a cardiac disability.  Specifically, the Veteran's August 1995 separation examination and report of medical history does not report any evidence or complaints of symptoms related to a heart disorder.  In fact, the Veteran specifically denied symptoms related to a heart condition at his separation examination in August 1995 and again at his reserve disability retirement examination in February 1998.  Additionally, the Board acknowledges that the Veteran's service treatment records report that he had hypercholesterolemia in 1994.  Nevertheless, the Board notes that hypercholesterolemia is "excessive cholesterol in the blood."  See Dorland's Illustrated Medical Dictionary 887 (32nd ed. 2012).  As such, elevated cholesterol is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  61 Fed. Reg. 20440, 20445 (May 7, 1996).

Moreover, the post-service evidence does not reflect symptoms of a heart disorder until approximately 2007 - over 11 years after separation, when he was clinically diagnosed with cardiovascular disease.  Therefore, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not warranted because his cardiac disorder did not manifested to a degree of 10 percent or more within a year of separation from active service.  See 38 C.F.R. § 3.307(a).

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had cardiac symptoms since active duty service.  In this regard, while the Veteran is not competent to diagnose a cardiac disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his cardiac disorder weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, his history of complaints since service are inconsistent with the service treatment records as his August 1995 separation examination and report of medical history do not reflect any complaints or injuries related to a cardiac disorder.  Further, his 1998 reserve disability examination documents the Veteran assertions that he did not have any heart issues.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 10 years prior to filing the claim on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorder he now claims, weighs heavily against his credibility. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's asserted cardiac disorder to active duty service.  

As a preliminary matter, as discussed, the Veteran failed to attend his previously scheduled August 2016 VA examination without good cause.  Thus, a determination must be made on the basis on the available evidence.  See 38 C.F.R. § 3.655(a).

Here, the medical treatment records do not reflect any signs, symptoms, or a diagnosis of a heart disorder until approximately 2007.  Further, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his complaints and active service.  Moreover, the Board notes that the Veteran's January 2015 VA treatment records reflect that the Veteran was overweight, had "heavy alcohol use," and smoked 1-2 packs of cigarettes for the past 35 years.  

The Board acknowledges that the April 2010 opinion provided by the Veteran's treating physician states that his cardiac disorder was "multi-factorial" and that "hypercholesterolemia over a prolonged period combined with chronic nicotine would be identified as the prime reasons for process and its continued progression."  Nevertheless, the Board finds the treating physician's opinion to be less probative as he failed to address or discuss if the Veteran's cardiac disorder was related to active service.  Specifically, while he opines that prolonged hypercholesterolemia with chronic nicotine use is responsible for the Veteran's cardiac disorder, he did not offer any opinions as to the etiology of the Veteran's hypercholesterolemia and/or whether the Veteran's hypercholesterolemia during service, as opposed to post-service, caused his cardiac disorder.  Additionally, to the extent the opinion discusses an etiological link between the Veteran's disorder and active service, the Board finds its rationale to be conclusory and was not supported by an adequate basis.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his cardiac disability to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his cardiac disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because a cardiac condition is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's cardiac disability are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination and an opportunity to attend an additional examination as discussed below.  Upon review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in February 2016 and May 2017 in order to obtain outstanding records and schedule the Veteran with a Board hearing and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a Board hearing in October 2017, and a VA examination in August 2016. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a left knee disability is denied.

Service connection for a cardiac disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


